 

DBSTR|CT

u. . ~
UNITED sTATES DISTRICT COER§TERN DisTR[lg¥F-zvin
EASTERN DISTRICT oF wIsCoNsIN .~’~“.’L ED

 

2013 Nev 20 P :: 25

 

 

UNITED STATES OF AMERICA, l §§ v
. . -.1 6 - “'m;.é‘a? :.f,!:'?»}i`§ ; '
Piaintifr, 5 L'ERP\
v. Case No. 18-CR 1 8 .. cR .. 21 4
DAISY L. ALDAPE, [18 U.S.C. §§ 922(a)(6), 922(g)(3), and 924(a)(2)]
Defendant.
INDICTMENT
COUNT ONE
THE GRAND JURY CHARGES THAT:
l. On or about May 8, 2017, in the State and Eastem District of Wisconsin,

DAISY L. ALDAPE,
in connection with the acquisition of a firearm from Gander Mountain, a federally licensed
firearms dealer, in Waukesha, Wisconsin, knowingly made a false statement intended and likely
to deceive Gander Mountain with respect to a fact material to the lawfulness of the sale and
disposition of such firearm.

2. In connection with the acquisition of a firearm, namely, a Smith & Wesson M&P
40c bearing serial number HNV0760, the defendant falsely stated on a Firearms Transaction
Record (U.S. Department of Justice and Bureau of Alcohol, Tobacco, Firearms, and Explosives
Form 4473) that she was not an unlawful user of a controlled substance, when, in fact, she was

such an unlawful user.

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

Case 2:18-cr-00214-PP Filed 11/20/18 Page 1 of 3 Document 1

 

Q.Q.!.JM
THE GRAND JURY FURTHER CHARGES THAT:
On or about May 9, 2017, in the State and Eastem District of Wisconsin,
DAISY L. ALDAPE,

being an unlawful user of a controlled substance knowingly possessed and received a firearm,
namely, a Smith & Wesson M&P 400 bearing serial number HNV0760, which, prior to her
possession, had been transported in interstate commerce, the possession of which was therefore
in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

Case 2:18-cr-00214-PP Filed 11/20/18 Page 2 of 3 Document 1

 

FORFEITURE NOTICE
Upon conviction of the offenses in violation of Title 18, United States Code, Sections
922(3)(6) or 922(g)(3) set forth in this lndictment, the defendant, DAISY L. ALDAPE, shall forfeit
to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 246l(c), any and all firearms and ammunition involved in the offense of
conviction, including but not limited to the Smith & Wesson M&P 40c bearing serial number

HNV0760.

A TRUE BILL:

    

Date: /{/20//?

%MY\

/'/MATI'HEW D. KR{LEGER
United States Attomey

Case 2:18-cr-00214-PP Filed 11/20/18 Page 3 of 3 Document 1

